Citation Nr: 1542228	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-41 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected right hand osteoarthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, but came to the Board from the Los Angeles, California RO.

In July 2015, the Veteran testified at a hearing at the Los Angeles RO before the undersigned Veterans Law Judge.  A transcript is on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2008.  The examiner opined that it was less likely than not that the Veteran's right shoulder strain was related to his service-connected right hand osteoarthritis.  The examiner, however, offered no rationale whatsoever for this opinion.  Most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Because the October 2008 VA examination is inadequate for rating purposes to decide the Veteran's claim, a remand for a new examination is necessary.

During the July 2015 hearing before the undersigned, the Veteran testified that he had sought treatment from a VA Medical Center in New Jersey for a right shoulder disorder in 1978.  Other than a December 1978 VA examination that contains no mention of the Veteran's right shoulder, no such records are currently associated with the claims file.  On remand, the AOJ should attempt to obtain any records that might exist of the Veteran's treatment through VA at that time.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of all pertinent, outstanding records from the VA Long Beach Healthcare System and its associated clinics.  All attempts to obtain records should be documented in the claims folder.

2. The AOJ should obtain copies of any records from the VA New Jersey Health Care System and its affiliated clinics of the Veteran's treatment in 1978.  All attempts to obtain records should be documented in the claims folder.  If records have to be obtained from archives, that attempt should be made.

3. After any additional records are obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran and other laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's right shoulder disorder is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by his service-connected right hand disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's right shoulder disorder and his active military service or his service-connected right hand disorder is identified, that should be set forth.  

4. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

5. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


